DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11/11/2022 is acknowledged.
Claims 11, and 13-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2022.
Applicant's election with traverse of species B in the reply filed on 11/11/2022 is acknowledged.  The traversal is on the ground(s) that the Office Action does not provide adequate rationale showing that there would be a serious burden on the Examiner if restriction was not required. This is not found persuasive because Examiner indicated in the restriction requirement that since the species require a different field of search, there is a serious search/examination burden. Examiner also provided examples of this different field of search i.e. searching different classes/subclasses or electronic resources or employing different search strategies or search queries. For example, species B would require at least a different search in A61M2205/584 drawn to by visual feedback having a color code, while species A would not. Additionally, different search strategies or search queries using search terms regarding the indicator expanding/stretching/changing size/growing/shrinking etc. would be required for species A while these search terms would not be required for species B; and different search strategies or search queries using search terms regarding the indicator changing color or pattern i.e. searching different specific colors (orange, purple, green, lighter, darker, etc.) or patterns (checked, striped, dots, etc.) would be required for species B while these search terms would not be required for species A. Applicant additionally argues that the restriction of claims set forth by the Examiner would be contrary to promoting efficiency, economy, and expediency in the Patent Office and further points out that the restriction by the Examiner is discretionary.  This argument is not found to be persuasive as Examiner has properly indicated why the restriction is required/the examination burden present. See response to arguments above. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/11/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:   
Line 4 recites “receives fluid”. As antecedent basis is already provided for the fluid in line 2, Examiner suggests replacing “receives fluid” with “receives the fluid”.
Line 4 recites “dispenses fluid”. As antecedent basis is already provided for the fluid in line 2, Examiner suggests replacing “dispenses fluid” with “dispenses the fluid”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 5,
	Line 1-2 recites “the deflated position”. There is insufficient antecedent basis for the limitation in this claim. Examiner suggests replacing “the deflated position” with “a deflated position”.
	Line 2 recites “the inflated position”. There is insufficient antecedent basis for the limitation in this claim. Examiner suggests replacing “the inflated position” with “an inflated position”.
	In regard to claim 6,
	Line 1-2 recites “wherein the passive indicator changes color to signal the change in the volume of fluid in the chamber”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests replacing “wherein the passive indicator changes color to signal the change in the volume of fluid in the chamber” with “wherein the passive indicator is configured to change color to signal the change in the volume of fluid in the chamber”.
	Examiner notes claims 7-8 are similarly rejected by virtue of their dependency on claim 6.
	In regard to claim 9,
	Line 1-2 recites “wherein the passive indicator changes pattern to signal the change in the volume of fluid in the chamber”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests replacing “wherein the passive indicator changes pattern to signal the change in the volume of fluid in the chamber” with “wherein the passive indicator is configured to change pattern to signal the change in the volume of fluid in the chamber”.
Examiner notes claim 10 is similarly rejected by virtue of its dependency on claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kriesel (U.S. Patent no 6010482).
In regard to claim 1,
Kriesel discloses an elastomeric pump (figure 13, item 130) for an infusion assembly (column 3, line 12-22), the pump comprising: 
a bladder (figure 35, item 224) defining a chamber for receipt of a volume of fluid (column 11, line 19-30); 
an outer layer (figure 35, item 208) surrounding the bladder (see figure 35), the outer layer configured to expand as the chamber receives fluid (see position of outer layer in figure 35) and contract as the chamber dispenses fluid (see position of outer layer in figure 31); 
a first indicator (figure 30, item 208a) provided on the bladder (Examiner notes the first indicator is provided on the bladder via the fact that the outer layer is on the bladder at least as shown in figure 35); 
a second indicator (figure 30, item 207) provided on the outer layer (Examiner notes the second indicator is provided on the outer layer as film 206 is on the outer layer), 
wherein the first indicator and the second indicator together are a passive indicator (shown in figure 32, 34, and 36) configured to align to signal a change in the volume of fluid in the chamber (column 11, line 19-line 62).
In regard to claim 2,
Kriesel discloses the pump of claim 1, wherein the second indicator comprises an ink printed on the outer layer (column 3, line 32-41 and column 10, line 43-61; Examiner notes the phrase printed on the outer layer", is directed towards the process of making the second indicator on the outer layer.  The claimed phase “printed on the outer layer" is being treated as a product-by-process limitation. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. Additionally Applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "printed on the outer layer" only requires the outer layer to comprise the second indicator on the outer layer, which does not distinguish the invention from Kriesel, who teaches the structure as claimed. See MPEP 2113).
In regard to claim 3,
Kriesel discloses the pump of claim 1, wherein the second indicator is a symbol (see figure 30, 32, 34, and 36).
In regard to claim 6,
Kriesel discloses the pump of claim 1, wherein the passive indicator changes color to signal the change in the volume of fluid in the chamber (changes from solely a blue circle, to a green arrow, or red “X” depending on how the first indicator which is clear and opaque aligns with the second indicator which is blue, green, and red; column 10, line 43-61).
In regard to claim 7,
Kriesel discloses the pump of claim 6, wherein first indicator is a first indicator color (color of opaque stripes; column 10, line 43-61) and the second indicator is a second indicator color (blue, green, and red; column 10, line 43-61) when the first indicator and the second indicator are unaligned (see figure 30), and wherein the passive indicator is a passive indicator color (green for example; column 10, line 43-61) when the first indicator is aligned with the second indicator (column 10, line 43-61).
In regard to claim 9,
Kriesel discloses the pump of claim 1, wherein the passive indicator changes pattern to signal the change in the volume of fluid in the chamber (see change in pattern between figure 32, 34, and 36).
In regard to claim 10,
Kriesel discloses the pump of claim 9, wherein first indicator is a first indicator pattern (see figure 30, item 208a) and the second indicator is a second indicator pattern (see figure 30, item 207) when the first indicator and the second indicator are unaligned (see figure 30), and wherein the passive indicator is a passive indicator pattern when the first indicator is aligned with the second indicator (see figure 32, 34, and 36).
In regard to claim 20,
Kriesel discloses a method for communicating a condition (see figure 32, 34, and 36 wherein a condition is communicated via viewing lens 202a) of an elastomeric pump (figure 13, item 130) for an infusion assembly (column 3, line 12-22), the method comprising:
operating the pump (column 11, line 19-line 62), the pump including: 
a bladder (figure 35, item 224) defining a chamber for receipt of a volume of fluid (column 11, line 19-30), 
an outer layer (figure 35, item 208) surrounding the bladder (see figure 35), the outer layer expanding (see position of outer layer in figure 35) and contracting during operation of the pump (see position of outer layer in figure 31), 
a first indicator (figure 30, item 208a) provided on the bladder (Examiner notes the first indicator is provided on the bladder via the fact that the outer layer is on the bladder at least as shown in figure 35), and 
a second indicator (figure 30, item 207) provided on the outer layer (Examiner notes the second indicator is provided on the outer layer as film 206 is on the outer layer), the first indicator and the second indicator together forming a passive indicator (see figure 32, 34 and 36); and 
displaying the passive indicator to a user of the pump to communicate the condition of the pump to the user (see figure 32, 34 and 36; Examiner notes the passive indicator is displayed via viewing lens 202a; column 10, line 33-42), 
wherein the first indicator and the second indicator align to display the passive indicator to the user and to signal a change in the volume of fluid in the chamber (column 11, line 19-line 62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rake (U.S. PG publication 20080215029).
In regard to claim 1,
Rake discloses an elastomeric pump (figure 13-15, item 192; Examiner notes the pump is construed as elastomeric due to the presence of the elastomeric bladder which platen 202 pushes on) for an infusion assembly (paragraph [0112]), the pump comprising: 
[AltContent: arrow][AltContent: textbox (Bladder )]
    PNG
    media_image1.png
    283
    507
    media_image1.png
    Greyscale

a bladder (see figure 13 above) defining a chamber for receipt of a volume of fluid (see figure 13 above); 
an outer layer (outer layer formed by item 204 and 198) surrounding the bladder (see figure 13), the outer layer configured to expand as the chamber receives fluid and contract as the chamber dispenses fluid (see position of outer layer in figure 13 vs. figure 14 in which more fluid is within the chamber in figure 13 than in figure 14; Examiner notes item 202 is formed of a flexible material as supported by paragraph [0137]). 
A first embodiment of Rake fails to disclose a first indicator provided on the bladder; a second indicator provided on the outer layer, wherein the first indicator and the second indicator together are a passive indicator configured to align to signal a change in the volume of fluid in the chamber.
A second embodiment of Rake teaches a first indicator (extension of platen as disclosed in paragraph [0169] which indicates the position of the platen) provided on the bladder (Examiner notes the extension of the platen is provided on the bladder since the platen 277 rests on the bladder as shown in figure 29 for example); a second indicator (figure 30, item 283; paragraph [0169]-[0170]) provided on the outer layer (figure 27, item 278 and 277), wherein the first indicator and the second indicator together are a passive indicator configured to align to signal a change in the volume of fluid in the chamber (paragraph [0169]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Rake to include a first indicator provided on the bladder; a second indicator provided on the outer layer, wherein the first indicator and the second indicator together are a passive indicator configured to align to signal a change in the volume of fluid in the chamber, as taught by the second embodiment of Rake, for the purpose of roughly quantitatively evaluating the remaining portion of the dispensation cycle (paragraph [0169]-[0170] of Rake).
In regard to claim 5,
Rake teaches the pump of claim 1, wherein the bladder has a cylindrical shape in the deflated position (see figure 15 which shows the deflated position. Examiner notes figure 13 shows the inflated position).
Rake is silent as to a spherical shape in the inflated position. 
It would have been an obvious matter of design choice to modify Rake to include a spherical shape in the inflated position since applicant has not disclosed that having a spherical shape in the inflated position solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of a spherical shape in the inflated position, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Examiner notes page 6, line 29-33 of Applicant’s disclosure states “In the inflated position, bladder 118 has a generally spherical shape, a second circumference, and a second volume V2. Second volume V2 is greater or larger than first volume V1. Of course, bladder 118 may have other shapes as well, but regardless of its shape, bladder 118 has a greater or larger volume in its inflated position than in its deflated position”. Examiner notes the bladder of Rake has a greater or larger volume in its inflated position than in its deflated position.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kriesel (U.S. Patent no 6010482) further in view of Hu (U.S. PG publication 20110137270).
In regard to claim 7,
Kriesel discloses the pump of claim 6, wherein first indicator is colorless (clear/transparent stripes; column 10, line 43-61) and the second indicator is a second indicator color (blue, green, and red; column 10, line 43-61) when the first indicator and the second indicator are unaligned (see figure 30), and wherein the passive indicator is a passive indicator color (green for example; column 10, line 43-61) when the first indicator is aligned with the second indicator (column 10, line 43-61).
Kriesel fails to disclose wherein first indicator is a first indicator color.
Hu, which is pertinent to the problem of communicating information/visual indication, teaches wherein first indicator is a first indicator color (paragraph [0065]; transparent blue).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kriesel to substitute the transparent stripes of Kriesel with a transparent blue, as taught by Hu, because the substitution is a simple substitution that would yield the same predictable result of providing a visual indication. Furthermore Kriesel discloses modifications can be made (column 12, line 60-67 of Kriesel). Examiner notes by providing a transparent blue stripe instead of a transparent stripe, the symbols/passive indicator of Kriesel would still be able to be viewed. The arrow would appear turquoise when the transparent blue stripe is aligned with the green arrow, the circle would still appear blue, and the red “X” would appear purple when the transparent blue stripe is aligned with the red “X”. 
In regard to claim 8,
Kriesel in view of Hu teaches the pump of claim 7, wherein the first indicator color is blue (see paragraph [0065] of Hu and the analysis above).
Kriesel in view of Hu fails to disclose wherein the second indicator color is yellow, and the passive indicator color is green.
Hu, which is pertinent to the problem of communicating information/visual indication, teaches wherein the first indicator color is blue, the second indicator color is yellow, and the passive indicator color is green (paragraph [0065]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kriesel to substitute the second indicator color of Kriesel which forms the green arrow for the color yellow, as taught by Hu, because the substitution is a simple substitution that would yield the same predictable result of providing a visual indication. Furthermore Kriesel discloses modifications can be made (column 12, line 60-67 of Kriesel). Examiner notes when the transparent stripe is aligned with the yellow second indicator as modified by Hu, the passive indicator color is green. 
Further it would have been an obvious matter of design choice to modify Kriesel to include wherein the second indicator color is yellow, and the passive indicator color is green since applicant has not disclosed that having wherein the second indicator color is yellow, and the passive indicator color is green solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein the second indicator color is yellow, and the passive indicator color is green, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Examiner notes page 10, line 11-21 of Applicant’s disclosure discusses that other colors may be used.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783